Exhibit 99.1 PART I FINANCIAL INFORMATION Item 1. Financial Statements. CROWN DYNAMICS CORP. (A DEVELOPMENT STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS September 30, 2011 Financial Statements- Balance Sheets as of September 30, 2011 and December 31, 2010 F-2 Statements of Operations for the Three Months and Nine Month Ended September 30, 2011 and 2010, and Cumulative from Inception F-3 Statement of Changes in Stockholders’ Equity for the Period from Inception Through September 30, 2011 F-4 Statements of Cash Flows for the Nine Months Ended September 30, 2011 And Cumulative from Inception F-5 Notes to Financial Statements F-6 F - 1 CROWN DYNAMICS CORP. DEVELOPMENT STAGE COMPANY) BALANCE SHEET AS OF SEPTEMBER 30, 2, 2010 Asof Asof September30, December31, (Unaudited) (Audited) ASSETS Current Assets: Cash and cash equivalent $ $ Deferred offering costs Total current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current Liabilities: Accounts payable and accrued liabilities $ $ Loans from related parties - Directors and stockholders Total current liabilities Total liabilities Commitments and Contingencies Stockholders' (Deficit): Common stock, par value $.0001 per share, 200,000,000 shares authorized; 3,000,000 shares issued and outstanding (Deficit) accumulated during the development stage ) ) Total stockholders' (deficit) ) ) Total Liabilities and Stockholders' (Deficit) $ $ The accompanying notes to financial statements are an integral part of these financial statements. F - 2 CROWN DYNAMICS CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE THREE MONTHS AND NINE MONTHS ENDED SEPTEMBER 30, 2011 AND 2(JUNE 15, 2010) THROUGH SEPTEMBER 30, 2011 (Unaudited) ThreeMonthsEnded NineMonthsEnded Cumulative September30, September30, From Inception Revenues $ - $ - $ - $ - $ - Expenses: Filing fees Transfer agent fees - - Professional fees Patent - - Legal - incorporation - - - Total expenses (Loss) from Operations ) Other Income (Expense) - Provision for income taxes - Net (Loss) $ ) $ ) $ ) $ ) $ ) (Loss) Per Common Share: (Loss) per common share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding - Basic and Diluted The accompanying notes to financial statements are an integral part of these financial statements. F - 3 CROWN DYNAMICS CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE PERIOD FROM INCEPTION (JUNE 15, 2010) THROUGH SEPTEMBER 30, 2011 (Unaudited) (Deficit) Accumulated Duringthe Commonstock Development Shares Amount Stage Totals Balance - at inception - $ - $ - $ - Common stock issued for cash - Net (loss) for the period - - ) ) Balance - December 31, 2010 $ $ ) $ ) Net (loss) for the period - - ) ) Balance - September 30, 2011 $ $ ) $ ) The accompanying notes to financial statements are an integral part of these financial statements. F - 4 CROWN DYNAMICS CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS FOR THE NINE MONTH ENDED SEPTEMBER 30, 2 AND CUMULATIVE FROM INCEPTION (JUNE 15, 2010) THROUGH SEPTEMBER 30, 2011 (Unaudited) NineMonthsEnded Cumulative September30, From Inception Operating Activities: Net (loss) $ ) $ ) $ ) Adjustments to reconcile net (loss) to net cash (used in) operating activities: Changes in net assets and liabilities- Deferred offering costs - ) ) Accounts payable and accrued liabilities Net Cash Used in Operating Activities ) ) ) Investing Activities: - - - Net Cash Used in Investing Activities - - - Financing Activities: Proceeds from stock issued - Proceeds from related party loans Net Cash Provided by Financing Activities Net (Decrease) Increase in Cash - Cash - Beginning of Period - - Cash - End of Period $ $ $ Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest $ - $ - $ - Income taxes $ - $ - $ - The accompanying notes to financial statements are an integral part of these financial statements. F - 5 CROWN DYNAMICS CORP. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS (1) Summary of Significant Accounting Policies Basis of Presentation and Organization Crown Dynamics corp. (“Crown Dynamics” or the “Company”) is a Delaware corporation in the development stage and has not commenced operations. The Company was incorporated under the laws of the State of Delaware on June 15, 2010. The business plan of the Company is toseek third party entities interested in licensing the rights to manufacture and market the Company's patent design. The accompanying financial statements of the Company were prepared from the accounts of the Company under the accrual basis of accounting. Unaudited Interim Financial Statements The interim financial statements of the Company as of September 30, 2011, and for the periods then ended, and cumulative from inception, are unaudited. However, in the opinion of management, the interim financial statements include all adjustments, consisting of only normal recurring adjustments, necessary to present fairly the Company’s financial position as of September 30, 2011, and the results of its operations and its cash flows for the periods ended September 30, 2011, and cumulative from inception. These results are not necessarily indicative of the results expected for the calendar year ending December 31, 2011. The accompanying financial statements and notes thereto do not reflect all disclosures required under accounting principles generally accepted in the United States. Refer to the Company’s audited financial statements as of December 31, 2010, filed with the SEC, for additional information, including significant accounting policies. Cash and Cash Equivalents For purposes of reporting within the statement of cash flows, the Company considers all cash on hand, cash accounts not subject to withdrawal restrictions or penalties, and all highly liquid debt instruments purchased with a maturity of three months or less to be cash and cash equivalents. Revenue Recognition The Company is in the development stage and has yet to realize revenues from operations. Once the Company has commenced operations, it will recognize revenues when delivery of goods or completion of services has occurred provided there is persuasive evidence of an agreement, acceptance has been approved by its customers, the fee is fixed or determinable based on the completion of stated terms and conditions, and collection of any related receivable is probable. Loss per Common Share Basic loss per share is computed by dividing the net loss attributable to the common stockholders by the weighted average number of shares of common stock outstanding during the period. Fully diluted loss per share is computed similar to basic loss per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. There were no dilutive financial instruments issued or outstanding for the period ended September 30, 2011. Income Taxes Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are determined based on temporary differences between the bases of certain assets and liabilities for income tax and financial reporting purposes. The deferred tax assets and liabilities are classified according to the financial statement classification of the assets and liabilities generating the differences. F - 6 The Company maintains a valuation allowance with respect to deferred tax assets. The Company establishes a valuation allowance based upon the potential likelihood of realizing the deferred tax asset and taking into consideration the Company’s financial position and results of operations for the current period. Future realization of the deferred tax benefit depends on the existence of sufficient taxable income within the carryforward period under the Federal tax laws. Changes in circumstances, such as the Company generating taxable income, could cause a change in judgment about the realizability of the related deferred tax asset. Any change in the valuation allowance will be included in income in the year of the change in estimate. Fair Value of Financial Instruments The Company estimates the fair value of financial instruments using the available market information and valuation methods. Considerable judgment is required in estimating fair value. Accordingly, the estimates of fair value may not be indicative of the amounts the Company could realize in a current market exchange. As of September 30, 2011, the carrying value of accrued liabilities, and loans from directors and stockholders approximated fair value due to the short-term nature and maturity of these instruments. Deferred Offering Costs The Company defers as other assets the direct incremental costs of raising capital until such time as the offering is completed. At the time of the completion of the offering, the costs are charged against the capital raised. Should the offering be terminated, deferred offering costs are charged to operations during the period in which the offering is terminated. Impairment of Long-Lived Assets The Company evaluates the recoverability of long-lived assets and the related estimated remaining lives when events or circumstances lead management to believe that the carrying value of an asset may not be recoverable. For the period ended September 30, 2011, no events or circumstances occurred for which an evaluation of the recoverability of long-lived assets was required. Common Stock Registration Expenses The Company considers incremental costs and expenses related to the registration of equity securities with the SEC, whether by contractual arrangement as of a certain date or by demand, to be unrelated to original issuance transactions. As such, subsequent registration costs and expenses are expensed as incurred. Estimates The financial statements are prepared on the basis of accounting principles generally accepted in the United States. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities as of September 30, 2011, and expenses for the period ended September 30, 2011, and cumulative from inception. Actual results could differ from those estimates made by management. Fiscal Year End The Company has adopted a fiscal year end of December 31. Recent Accounting Pronouncements F - 7 Recent Accounting Pronouncements In May 2011, the FASB issued ASU 2011-04, "Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards ("IFRSs")." Under ASU 2011-04, the guidance amends certain accounting and disclosure requirements related to fair value measurements to ensure that fair value has the same meaning in U.S. GAAP and in IFRS and that their respective fair value measurement and disclosure requirements are the same. ASU 2011-03 is effective for public entities during interim and annual periods beginning after December 15, 2011. Early adoption is not permitted. The Company does not believe that the adoption of ASU 2011-04 will have a material impact on the Company's results of operation and financial condition. In June 2011, the FASB issued ASU No. 2011-05, "Comprehensive Income (ASC Topic 220): Presentation of Comprehensive Income," ("ASU 2011-05") which amends current comprehensive income guidance. This accounting update eliminates the option to present the components of other comprehensive income as part of the statement of shareholders' equity. Instead, comprehensive income must be reported in either a single continuous statement of comprehensive income which contains two sections, net income and other comprehensive income, or in two separate but consecutive statements. ASU 2011-05 will be effective for public companies during the interim and annual periods beginning after Dec. 15, 2011 with early adoption permitted.
